Ford, Judge:
When this case was called for trial, the respective parties agreed that the price at the time of exportation of the 44 10 x *53120 x 14 Fleetway casings, covered by invoice No. 3303, to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 of the Tariff Act of 1930, was $140.59, each. It was further agreed between the parties that the price of the 44 10 x 20 tubes, covered by said invoice, at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus the costs, charges, and expenses specified in said section 402, was $8.45 each.
It was further agreed between the parties, as to the merchandise covered by invoice No. 3304, that the price or market value of the 32 1,200 x 20 14-ply tires and the 32 1,200 x 20 transport tubes, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus all costs, charges, and expenses specified in said section 402, was $224.35 and $14.05 each, respectively.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the 44 10 x 20 x 14 Fleetway casings, covered by invoice No. 3303, to be $140.59 each. The 44 10 x 20 tubes, covered by said invoice, I hold the proper dutiable export value thereof to be $8.45 each. As to the 32 1,200 x 20 14-ply tires and the 32 1,200 x 20 transport tubes, covered by invoice No. 3304,1 find and hold the proper dutiable export value thereof to be $224.35 and $14.05 each, respectively, all Canadian currency. Judgment will be rendered accordingly.